In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00202-CR

______________________________



SHANE HANKINS, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 8th Judicial District Court

Hopkins County, Texas

Trial Court No. 0417805







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Shane Hankins appeals from the revocation of his community supervision for the underlying
offense of possession of marihuana in an amount of five pounds or less but more than four ounces. 
See Tex. Health & Safety Code Ann. § 481.121(b)(3) (Vernon 2003).  The trial court modified
the terms of Hankins' community supervision, (1) requiring that he finish his state jail service, attend
and complete a Substance Abuse Felony Program, and remain on community supervision for ten
years.  
	Because the issues raised in each appeal are identical, for the reasons stated in our opinion
dated this day in Hankins v. State, cause number 06-07-00201-CR, we affirm the judgment of the
trial court.


						Jack Carter
						Justice

Date Submitted:	August 27, 2008
Date Decided:		September 5, 2008

Do Not Publish
1. In a companion appeal, cause number 06-07-00201-CR, also before this Court, Hankins
appeals the adjudication of his guilt for possession of a controlled substance.  In that case, Hankins
was adjudicated guilty and sentenced to two years' confinement in a state jail facility.